Title: Elizabeth Smith Shaw to Abigail Adams and Mary Smith Cranch, 24 September 1795
From: Shaw, Elizabeth Smith
To: Adams, Abigail,Cranch, Mary Smith


          
            Haverhill. September 24th 1795
          
          Justice & judgment are the habitation of thy throne, O my God! but thy mercy endureth forever—
          In the depths of Sorrow, I have lifted up mine Eyes, & felt some ray of comfort, when I saw this thy darling Attribute shining with distinguished lustre—“many, very many were the virtues of my Friend”— feign would I hope, they were such as would more than ballance his failings— feign would I hope that when the accusing Spirit flew up to heaven’s high chancery he found not there an high

priest who was not touched with the feeling of our infirmities, but one who ever liveth—making intercession for his frail creatures—who died—& rose to obtain pardon for a guilty race—that our transgressions might be blotted out forever— Feign would I hope that they might not appear in this world to disgrace a sacred Office—nor as a Stigma to the innocent—nor to condemn at the great day of retribution— God grant that he, who shewed mercy to his fellow creatures, may have found mercy, through the Lamb who was slain, & not a “consuming fire,” for “many, very many were the virtues of my Friend”
          How often have I said, that [“]if my head were waters, & my eyes a fountain of Tears, I would weep day & night, if it could but wash out Sin, free him from the worst of slavery & make him stand fast, in that liberty, where with Christ had made us free” How often have I said that if I had any hopes of an happy hereafter for my friend, I should infinitely prefer, (dismal as my Situation must be) to see him streched a pale Corpse before me, than to endure the anguish— the torture that I daily experienced—yet “many, very many were the virtues of my Friend—”
          I think I once told you, my Sisters, there were some subjects that were too tender to write, or converse upon. I now find there are some too painful to think upon—& as words are indequate to my feelings, I leave you my Sisters to Judge what those must be, when (what I should consider under happy circumstances as my greatest affliction,) I must now think the greatest Blessing, that could befall me, or my Children— And if ever I could trace the footsteps of divine love & pity exercised towards me, (since it did not please to grant me the unspeakable joy of being the happy mean of his reformation) I think I can see it in his immediate removal—for alas! our Children were too old not to perceive there was something very wrong, & religion must inevitably have met with a wound.— The eyes of our domestics have been blinded, & their Lips sealed, but it seems as if my gaurdian Angel could not have saved us much longer, as if he must be weary, with warding off the fatal blow— Hush trembling heart, hush—silent as his Grave—tread lightly over the ashes of the dead— That my heart has bled—few know— I hope, & trust they do not— And how you my Sisters could have come by your information, I cannot conceive— The friend to whom I suppose I am under many obligations, has made in times past too frequent visits, not to perceive the tremor of my Nerves, & the anguish of my heart, but

has been too generous to claim any merit, & too delicate ever to give the most distant hint of any services rendered me, or mine—
          After having so unexpectedly suffered in one tender connection, who can wonder if I feel extremely timid, & reluctant in forming a new. Yet as I never heard anything amiss of the person, & every one here is congratulating me upon my comfortable prospects, I will hope that there are some days of tranquility (at lest) in store for me, & that tears, trouble, & dissapointment will not forever be the ensignia’s which mark my way— You say my Sister that you hope I shall not be obliged to change my State from pecuniary motives, I am sorry to say, I am fully sensible I must change my place of abode, & retire into a room, if I do not go to Atkinson— Last year I had many things from the parsonage, but this year I have every thing to purchase, even to a grain of mustard, & you must be sensible how little 40s will do, towards providing a week for a Family, washing, & ironing forever too this hot summer— There is no one in the Town but myself who take borders for a living, & board is no ways equal to the advanced price of articles— wood is from 20s to 24s now, I assure you I feel anxious, for there is no oeconomising with boarders, though mine are very good— I hope no one will think pecuniary motives have more than there proper weight, though they may urge a more speedy removal, than At first I thought of, yet they are the lest, & it would be paying my Friend but an ill compliment, & doing injustice to merit, & persevering regard to suppose it— I cannot but say, I feel anxious upon his account, lest such an addition to his Family, should be more than he has considered of— I suppose Cousin Betsy has told her Sisters, (though she has never said a word to me) that as soon as his own mind was made easy, he took the earliest Opportunity to assure her, that he would have her go with me, & consider his house as her home, just as she did in her uncle Shaws family, for he should consider her in that respect, as my Child— It was a favour I wished but could not ask— If that had not been granted, I should I believe tarried in Haverhill, till spring, & how much longer I know not—for our attachments I find are very strong towards each other— I hope she will be well married, I wish Mr Tucker was in business. they were formed for each other— I hope you do not think I have palmed my own daughter upon you. I really want her assistance now, for I never had so little time for myself in my Life, & being sick so much has put my work back— I was saying we had not all been so well for seven years, when in a few

minutes after, my dear Abby Adams came from School with the tears in her Eyes, “mamma my head akes, & my throat is very sore,” so uncertain is every thing here— I intended to have written to you by Mrs Black, but her being taken sick, & having a very high fever for several days has prevented my earlier returning my most cordial thanks— What should I do, if I had not such good Sisters!— Such Nephews, & Neices as I am blessed with seldom fall to the Lot of any one— To be esteemed, & loved is & has been the solace of my Life, the soft soother of my woe, the cheif ingredient that has sweetened my Cup of Life— In the mutual interchange of kind Offices, in the exercise of benevolent affections I wish to spend my time here, till I am admitted to purer regions, & then with more extensive views, & enlarged powers, I hope to spend an Eternity with those blessed Spirits, who fly to do the will of their great Original—
        